PER CURIAM:
Brian Charles Vaeth appeals the district court’s order dismissing his action raising various state and federal claims in connection with his termination from employment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Vaeth v. Mayor and City Council, No. 1:11-cv-00182-WDQ (D.Md. Jan. 3, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.